Citation Nr: 9903313	
Decision Date: 02/04/99    Archive Date: 02/10/99

DOCKET NO.  94-15 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the cervical spine.

2.  Entitlement to an increased evaluation for degenerative 
spondylosis of the thoracic spine, residuals of old 
compression fractures of T10, T11, and T12, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served in the Army National Guard of Alabama from 
September 1962 to September 1965.  He had various periods of 
inactive duty training, including one during September 1963.  
This appeal arises from an August 1993 rating decision of the 
Department of Veterans Affairs (VA), Montgomery, Alabama, 
regional office (RO).  That rating decision, in part, granted 
service connection for degenerative spondylosis of the 
thoracic and lumbar spines, with lumbar radiculopathy, 
residuals of old compression fractures of T10, T11, and T12, 
and assigned a 10 percent evaluation for that disability.

In April 1996, the Board of Veterans' Appeals (Board) 
remanded the case to schedule the veteran for a hearing 
before a traveling member of the Board.  In July 1997, a 
video conference hearing was conducted by the Board member 
rendering this decision, who was designated by the Chairman 
to conduct that hearing pursuant to 38 U.S.C.A. § 7102 (West 
1991 & Supp. 1998).

In October 1997, the Board remanded the case for additional 
development.  Subsequently, a September 1998 rating decision 
continued the 10 percent evaluation for degenerative 
spondylosis of the thoracic spine, residuals of old 
compression fractures of T10, T11, and T12, and assigned a 
separate 40 percent evaluation for degenerative spondylosis 
of the lumbar spine, with lumbar radiculopathy and decreased 
range of motion.  The veteran has not disagreed with the 40 
percent evaluation of the lumbar spine disability, which the 
Board notes is the maximum available under the code 
pertaining to limitation of lumbar spine motion; thus the 
Board will proceed to consider the issues as stated on the 
first page of this decision.


FINDINGS OF FACT

1.  The record does not contain competent objective evidence 
showing a neck injury during the veteran's National Guard 
service.

2.  The record does not contain competent objective evidence 
showing a link between the veteran's service connected lumbar 
spine pathology and/or thoracic spine fracture residuals and 
his current degenerative disc disease of the cervical spine.

3.  The veteran has not met the initial burden of presenting 
evidence to justify a belief by a fair and impartial 
individual that his claim of service connection for 
degenerative disc disease of the cervical spine is plausible.

4.  The veteran's service connected degenerative spondylosis 
of the thoracic spine, residuals of old compression fractures 
of T10, T11, and T12, is manifested by pain, limitation of 
motion, and functional loss; there is no evidence of 
ankylosis, spinal cord involvement, abnormal mobility 
requiring a neck brace, or demonstrable deformity of the 
vertebral bodies.  


CONCLUSIONS OF LAW

1.  The claim for service connection for degenerative disc 
disease of the cervical spine is not well grounded and there 
is no statutory duty to assist the veteran in the development 
of facts pertinent to that claim.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.304, 3.310 (1998).

2.  The criteria for an evaluation in excess of 10 percent 
for degenerative spondylosis of the thoracic spine, residuals 
of old compression fractures of T10, T11, and T12, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, Diagnostic Codes 5285, 5288, 5291 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Degenerative Disc Disease of the 
Cervical Spine

The veteran contends that he is entitled to service 
connection for degenerative disc disease of the cervical 
spine, which he believes is related to the inservice accident 
and/or the service connected back disability.  Service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated while performing 
active duty for training or while performing inactive duty 
training.  38 U.S.C.A. §§ 101(24), 106, 1131.  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.

The threshold question to be answered is whether the veteran 
has presented evidence of a well-grounded claim, that is, one 
which is plausible.  If he has not presented a well-grounded 
claim, his appeal must fail and there is no duty to assist 
him further in the development of his claims because such 
additional development would be futile.  38 U.S.C.A. § 
5107(a).  A well grounded claim has been defined as a 
"plausible claim, one that is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

"Although the claim need not be conclusive, the statute [§ 
5107] provides that [the claim] must be accompanied by 
evidence" to be considered well-grounded.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In order for a claim 
for service connection to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

After reviewing the evidentiary record concerning the issue 
of service connection for degenerative disc disease of the 
cervical spine, the Board concludes that the veteran's claim 
for service connection for that condition is not well 
grounded.

The records of the veteran's National Guard service show no 
abnormalities of the veteran's neck or cervical spine. The 
truck accident during an equivalency training assignment in 
September 1963 resulted in a compression fracture of the 
thoracic vertebrae, a fractured sternum, mild cardiac 
contusion, and multiple abrasions; however, there is no 
medical evidence of a neck or cervical spine injury at that 
time.  

The veteran was seen for a neurological evaluation in July 
1992 following an accident at work.  The examiner noted right 
C7 radiculopathy.  A VA examination in March 1993 found 
degenerative disc disease of the cervical spine with cervical 
radiculopathy.  

Pursuant to the Board's remand, VA orthopedic and neurologic 
examinations were conducted in December 1997.  The veteran 
reported a history of neck pain since the inservice accident.  
He stated that the pain worsened in the early 1970's and he 
underwent an anterior cervical fusion in 1996.  The diagnosis 
was chronic neck pain, status post anterior fusion of the 
cervical spine.  The VA orthopedist stated that in his 
opinion the cervical spine problems were unlikely to be 
related to the service connected back injury residuals.

The objective medical evidence of record does not show that 
the veteran's degenerative disc disease of the cervical spine 
was present in service or is causally related to or 
aggravated by the service connected thoracic and lumbar spine 
disorders.  The veteran's lay statements, and those of 
acquaintances, to the effect that he injured his neck in the 
truck accident during service are not supported by either the 
contemporaneous or current objective evidence and are not 
competent evidence to support a finding on a medical question 
requiring special experience or special knowledge.  Such 
statements as to medical diagnosis are not competent evidence 
that would render the veteran's claim well-grounded.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In the absence of 
objective medical evidence to support the veteran's 
contentions, his claim is not well grounded.

Based upon the foregoing, the Board concludes that the 
veteran has failed to meet his initial burden of presenting 
evidence that his claim for service connection for 
degenerative disc disease of the cervical spine is plausible 
or otherwise well-grounded.  See Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Under these circumstances, the claim 
is denied.  Edenfield v. Brown, 8 Vet. App. 384 (1995) (en 
banc).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claim well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a).

The Board further acknowledges that it has decided the 
current appeal for service connection for a cervical spine 
disorder on a different basis than did the RO.  When the 
Board addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
appellant has been given adequate notice and opportunity to 
respond and, if not, whether he will be prejudiced thereby.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board 
concludes that he has not been prejudiced by the decision 
herein as his claim, based upon the merits of the issue 
inherently includes the assertion that it meets the threshold 
requirement of being well grounded.  See Meyer v. Brown, 9 
Vet. App. 425 (1996).

Evaluation of Thoracic Spine Disability

The veteran's claim for an increased evaluation for his 
service connected residuals of compression fractures of T10, 
T11 and T12 is well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  That is, he has presented a claim which 
is plausible.  All relevant facts have been properly 
developed and no further assistance is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).

The record indicates that the veteran was involved in a 
military vehicle accident during an equivalency training 
assignment in September 1963.  Service medical records showed 
that he was treated for compression fracture of the thoracic 
vertebrae, fractured sternum, mild cardiac contusion, and 
multiple abrasions.  As noted in the Introduction, the 
veteran's thoracic spine disability, degenerative spondylosis 
of the thoracic spine, residuals of old compression fractures 
of T10, T11 and T12, is currently evaluated as 10 percent 
disabling.  The veteran contends that he is entitled to a 
higher evaluation.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
The veteran's service-connected upper back disability has 
been rated under Code 5291.  The current 10 percent 
evaluation, the maximum available under that code, 
contemplates moderate or severe limitation of dorsal 
(thoracic) spine motion.  38 C.F.R. Part 4, Diagnostic Code 
5291.  Code 5285 provides a higher evaluation for residuals 
of fractured vertebrae where spinal cord involvement or 
abnormal mobility requiring a neck brace is shown.  
Demonstrable deformity of a vertebral body is entitled to an 
additional 10 percent evaluation.  38 C.F.R. Part 4, 
Diagnostic Code 5285.  Ankylosis of the dorsal spine would 
also entitle the veteran to a higher evaluation.  38 C.F.R. 
Part 4, Diagnostic Code 5288.

On VA orthopedic examination in December 1997, the veteran 
reported daily back pain which disturbed his sleep.  The 
veteran reported that lifting, squatting, bending, driving, 
and prolonged sitting worsened the pain.  On examination, 
there was no deformity of the thoracic area, and the 
musculature of the back was within normal limits.  There was 
slight tenderness over the lower thoracic spine.  The 
veteran's posture was within normal limits.  He complained of 
only moderate discomfort with testing of cervical and lumbar 
spine motion.  X-rays revealed old compression fractures of 
T10, T11, and T12, as well as moderate degenerative arthritic 
changes.  The examiner stated that functional loss due to 
pain in the thoracic spine was significant.  

The Board finds that the veteran's thoracic spine disability 
has been appropriately rated; there is no evidence of 
ankylosis, spinal cord involvement, abnormal mobility 
requiring a neck brace, or demonstrable deformity of the 
vertebral bodies.  The current evaluation contemplates severe 
limitation of thoracic spine motion; as such, the Board is of 
the opinion that the rating currently assigned adequately 
compensates the veteran for the functional impairment, to 
include pain, actually caused by the thoracic spine disorder, 
separate from the service connected lumbar spine pathology 
and the nonservice-connected cervical spine pathology.  38 
C.F.R. § 4.10.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The record indicates that the veteran has been determined to 
be disabled by the Social Security Administration (SSA).  
Review of the SSA decision dated in March 1994 indicates that 
that determination was based upon the veteran's overall 
physical and mental health picture, including knee, shoulder, 
back, and neck pathology, as well as carpal tunnel syndrome 
and depression.  Accordingly, the SSA decision is not deemed 
to be probative of the severity of the veteran's service 
connected thoracic spine disability.  



ORDER

Service connection for degenerative disc disease of the 
cervical spine is denied.

An evaluation in excess of 10 percent for degenerative 
spondylosis of the thoracic spine, residuals of old 
compression fractures of T10, T11, and T12, is denied.


		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals



 Department of Veterans Affairs

